Exhibit KCI Board of Directors Authorizes $100 Million Share Repurchase Program SAN ANTONIO — (BUSINESS WIRE) — October 22, 2008 — Kinetic Concepts, Inc. (NYSE:KCI) today announced that its Board of Directors has authorized an investment of up to $100 million for the repurchase of its common stock as part of a new share buyback program through the third quarter of 2009.KCI intends to opportunistically purchase the common stock in open market transactions or in negotiated transactions. About KCI Kinetic Concepts, Inc. (NYSE: KCI) is a leading global medical technology company devoted to the discovery, development, manufacture and marketing of innovative, high-technology therapies and products for the wound care, tissue regeneration and therapeutic support system markets.Headquartered in San Antonio, Texas, KCI’s success spans more than three decades and can be traced to a history deeply rooted in innovation and a passion for significantly improving the healing – and the lives – of patients around the world. KCI’s three primary businesses include: Advanced Wound Care – Includes KCI’s proprietary Vacuum Assisted Closure®, or V.A.C.® Therapy System, which has been clinically demonstrated to promote wound healing through unique mechanisms of action while reducing the overall cost of treating patients with complex wounds. Regenerative Medicine– Represented by KCI’s LifeCell business and includes tissue-based products for use in reconstructive, orthopedic and urogynecologic surgical procedures to repair soft tissue defects. Therapeutic Support Systems – Includes specialty hospital beds, mattress replacement systems and overlays designed to address pulmonary complications associated with immobility, to reduce skin breakdown and assist caregivers in the safe and dignified handling of patients of size. The Company employs approximately 7,000 people and markets its products in more than 20 countries.For more information about KCI, and how its products are changing the practice of medicine, visit www.kci1.com. Forward-Looking Statements This press release contains forward-looking statements including, among other things, management's intent regarding its share repurchase program.These forward-looking statements contained herein are based on our current expectations and are subject to a number of risks and uncertainties that could cause us to fail to achieve our current expectations, such as changes in the demand for the V.A.C. resulting from increased competition, in payer reimbursement policies or in our ability to protect our intellectual property.
